Title: From John Adams to Francis Dana, 25 December 1778
From: Adams, John
To: Dana, Francis


     
      dear Sir
      
       Decr 25. 1778
      
     
     In Some of the latest Letters from England, We are told, that they grow more and more out of humour with the Americans every day, and that it is the Fashion now of the Minority, as well as the Friends of Administration to abuse them, both in and out of Parliament. In a Particular Mr. Powis Mr. Fox &c. express their Abhorrence of Congress—call them the worst of Tyrants and Say they deserve to be treated as savages for Shamefully violating the Convention of Saratoga. In truth all Parties are disposed to Speak very harshly of them, and heartily wish that they could be well drubbed; as they plainly perceive, they are forever lost, as fellow subjects. A great Clamour is also raised about the Treaty of Alliance, with France, it is called an unnatural Combination to ruin England. That the Minority deserve little Credit for their late Interference about the Commissioners Manifesto, as very few of them acted from any other Motive than Opposition to Ministry. That it is not to be conceived with what Strange Fictions Your old Friend the Governor, amuses the Members of both Houses. He has let both his Imagination and his Tongue loose. He says that the present General Assembly of Massachusetts Bay is composed of a Majority of Tories, that they are impatient to throw off, the Congress Yoke and conciliate with England. That the several Assemblies of the thirteen States are not considered by a vast Majority of the Inhabitants, as their legal Representatives, because Congress have imposed an Oath of Abjuration, upon all Persons who elect, or shall be elected Members of Assembly, and not a Fifth Part of the People of the thirteen States have taken this Oath. That there are great Dissentions in the American Army, and nothing is wanting to make the Rebells desert France, and throw off their Independance, but a Speedy and powerfull Reinforcement of Clintons Army, and a Spirited Exertion of a Fleet with it; these to make descents on different Parts of the Sea Coast, while Parties are let loose upon the Frontiers of the Carolinas, Virginia, Pensylvania, New York, and Massachusetts Bay. That these Measures will be attempted to be carried into Execution early in the Spring, there is not the Smallest doubt, unless the Spaniard shall Soon openly join his Fleet with that of the French, in which Case they will not think it prudent to send any more of their Force to North America. That however, Strong hopes are entertained, that the Spaniard will not unite with France. That many of the best informed of their Statesmen are of opinion, that it would be better, at present to give Spain Gibralter, than suffer the great Branches of the House of Bourbon to be confederated, in a War against them. They have ventured even to drop Hints of this Kind to Some of the Leaders in opposition. That their officers and public Affairs, are in an extraordinary Way—their Admirals in the Channell service, are at an irreconcileable Variance. Keppell complaining in the House of Commons against Palliser, and the latter filing a String of Charges in the Admiralty against Keppell. This has produced an order for a Court Martial on the 7th of Jany. and an Act of Parliament, for trying him at Land. Lord How unemployed, and disobliged. His Brother, making a positive Charge against one of the Ministers. The late Ambassador at the Court of Versailles, suggesting such Information about the Treaty, as must bring on a Serious Enquiry, into the Conduct of another of their Ministers. General Keppell has resigned, and will not Act under Amherst, that all the great military People freely express their dislike of him, Say that he is all Grimace and possesses no shining military Talents &c. That all the Regiments of Infantry are to be sent in February to America, and their Place to be immediately supplied by new Regiments, to be raised by an Act of Parliament, not yet passed however, obliging each Parish in the Kingdom to furnish a certain Number of Men, a bold Measure, to be sure, but if moved by Ministers, it will go through, as that for the Militia did before.
     The Tryal of Keppell, will work up Parties to a Frenzy. Palliser I think would never have ventured upon So daring a step, if he had not assurances of the highest support. Keppell has had a vast Popularity, especially in the Navy. If the Ministry aim at his Life, and it is said that four of the Charges against him, are capital, it is as desperate an Effort as ever they made. Whether they succeed in destroying his Life or not, they will certainly destroy or greatly injure his Reputation. Where all these Things will End, I know not. G. Burgoine had certainly some Colour, when he said that he saw his Country under every Symptom of immediate Dissolution. The Proceeding of Palliser is conjectured to be set on by Mr. James Twitcher, who is Supposed to be a favourite, there is in the Nation as vast a Mass of Prejudice, against Twitcher and his Patron as there is in favour of Keppell. What the Effect of all will be Time must discover, but We must be prepared
     
     
     
     for the Effect, of all these Fermentations, which may possibly turn upon Us.
     I am &c.
    